Citation Nr: 0522862	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.  The veteran voiced 
disagreement with the denial of his service connection claim 
in March 2003.  A statement of the case (SOC) was issued in 
December 2003 and the veteran perfected his appeal later that 
same month.

This appeal was remanded in July 2004 to the RO via the 
Appeals Management Center.  The requested development is now 
complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  While competent medical evidence contains diagnoses of 
PTSD, the probative evidence of record fails to independently 
corroborate the alleged stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim


The veteran contends that he is entitled to service 
connection for PTSD.  Service connection is granted for a 
disability resulting from an injury suffered or disease 
contracted while on active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran has taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 1999).  The 
veteran's service personnel records reflect that he served as 
an equipment storage specialist in the Republic of Vietnam 
during the Vietnam Era from September 1970 to November 1971.  
His DD Form 214 does not reflect that he received an award or 
medal that is indicative of combat.  However, engagement in 
combat with the enemy is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards.  
See West v. Brown, 7 Vet. App. 70, 76 (1994); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, other 
supportive evidence may be used to indicate that a veteran 
engaged in combat.  Id.  The veteran has asserted that he was 
in a combat zone as other supportive evidence.  Although the 
veteran may have served in a combat zone, serving in a combat 
zone is not the same as engaging in combat with the enemy.  
See VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

Competent medical evidence reveals that the veteran has been 
diagnosed with PTSD.  The VA treatment records indicate that 
this diagnosis is related to what were characterized as the 
veteran's combat experiences.  As indicated above, the 
veteran is not a combat veteran.  A closer review of the 
medical evidence of record shows that the veteran has alleged 
that while stationed in Long Binh he was exposed to sniper 
fire, witnessed the death of the enemy, and saw a U.S. 
soldier shoot himself in the leg.  See August 2002 VA 
treatment record.  At his August 2003 VA PTSD examination, 
the veteran reported 1) during his fourth or fifth month in 
Vietnam, he witnessed a U.S. soldier get his throat slit by a 
Vietnamese man, 2) during his ninth or tenth month, 
Vietnamese fighters tried to overrun the base defenses at the 
point the veteran was guarding, at which time he killed an 
enemy solider, 3) saw a U.S. soldier shoot himself in the 
leg, and 4) saw a U.S. soldier who had been killed sitting 
under a tree.  

As these are the specific stressors upon which the competent 
medical evidence links the veteran's diagnosis of PTSD, the 
Board will focus its discussion on these claimed stressors.  
While every detail of a claimed stressor, including the 
veteran's personal participation, is not required for 
verification, independent evidence of a stressful event that 
is sufficient to imply the veteran's exposure needs to be 
offered.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Furthermore, the 
requirement for a stressor, in accordance with the Diagnostic 
and Statistical Manual of Mental Disorder (hereinafter DSM) 
(4th ed. 1994), requires 1) that a person be exposed to a 
traumatic event in which that person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others, and 2) the person's 
response must have involved intense fear, helplessness or 
horror.  No longer does the DSM require that the 
psychologically traumatic event or stressor be one that would 
evoke significant symptoms of distress in almost everyone.  
See also Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In November 2004, the details of the stressors alleged by the 
veteran were forwarded to the U.S. Armed Forces Center for 
Research of Unit Records for assistance.  The response 
indicated that the veteran's allegations were too anecdotal 
in nature and were not researchable.  See 38 C.F.R. § 3.159 
(c)(2)(i) (2004).   Furthermore, the response reflects that 
while the Daily Journal submitted by the Headquarters, Long 
Binh Post, dated in August 1971 shows that the 60th Engineer 
Company received mortar rounds killing and wounding 
Vietnamese ("all friendlies"), there were no major attacks 
against Long Binh in 1971, i.e. no Vietnamese fighters tried 
to overrun the base defenses.  In short, the attempt to 
verify the veteran's alleged stressors were unsuccessful.  
His allegations were either too anecdotal to be verified 
(seeing U.S. soldiers killed or wounded) or were specifically 
not verified by record searches (witnessing the death of the 
enemy, sniper fire exposure, killing an enemy solider when 
Vietnamese fighters tried to overrun the base defenses).  
Absent such verification, the Board must conclude that the 
weight of the evidence is against his claim of entitlement to 
service connection for PTSD.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt rule 
does not apply when the preponderance of the evidence is 
against the claim).  



Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2002 prior to initial adjudication of the claim.  The letter 
notified the veteran of elements (1),  (2) and (3), see 
above, for the veteran's service connection claim.  As to the 
4th element, the letter specifically informed the veteran 
that is was his responsibility to support his claim with 
appropriate evidence and informed him of what to do if he had 
no other evidence to furnish in support of his claim.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 SOC, which includes the 
notice regarding the submission of evidence in his possession 
pertaining to the claim.  Further, the veteran was notified 
of what information and evidence was needed to substantiate 
his claim by virtue of the November 2002 rating decision, the 
December 2003 SOC and the subsequent supplemental SOC (SSOC) 
issued in June 2005 and letters sent to the veteran in August 
2004 and November 2004.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  In 
fact, in June 2005 the veteran was advised if he felt he had 
stated his case completely, he could request his appeal be 
immediately forwarded to the Board.  The veteran replied a 
week later, requesting his case be forwarded to the Board.  
Given the foregoing, the Board considers the notice 
requirements met, and with the proper ensuing process, and 
the veteran's full participation in that process, any error 
as to timing of the notice is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in August 
2003 and the resulting report has been obtained.  See 
38 C.F.R. § 3.159(c)(4) (2004).  His service medical records, 
service personnel records, VA medical records, VetCenter 
records, and U.S. Armed Forces Center for Research of Unit 
Records response have been obtained.  His statements in 
support of claim have been associated with the claims file.  
While the record indicates that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, 
these type of records are pertinent to whether the veteran 
has been diagnosed with PTSD, not whether his alleged 
stressors are verified.  As such, a remand in the instant 
case would serve no useful purpose and would only impose 
unnecessary burdens on VA and the veteran.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

As the veteran has not identified, or properly authorized the 
request of, any additional evidence, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


